Third District Court of Appeal
                               State of Florida

                     Opinion filed September 22, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D18-0493
                        Lower Tribunal No. 14-7149
                           ________________


                               Julia Davis,
                                  Appellant,

                                     vs.

                         OneWest Bank, FSB,
                                  Appellee.


     An appeal from the Circuit Court for Miami-Dade County, Thomas J.
Rebull, Judge.


      Legal Services of Greater Miami, Inc., and Jeffrey M. Hearne, and
Maxine M. Long; J. Muir & Associates, P.A., and Jacqueline C. Ledόn, for
appellant.

      Burr & Forman LLP, and Joshua H. Threadcraft (Birmingham, AL), for
appellee.

Before SCALES, LINDSEY, and MILLER, JJ.

     PER CURIAM.
      This case was remanded to us for further consideration after the

Florida Supreme Court decided OneWest Bank, FSB v. Davis, No. SC20-74,

2021 WL 3832348 (Fla. Aug. 21, 2021), quashing the decision by our court

in Davis v. OneWest, 290 So. 3d 928 (Fla. 3d DCA 2019). Adhering to the

holding in WVMF Funding v. Palmero, 320 So. 3d 689 (Fla. 2021), we

withdraw our previously entered mandate and opinion and hereby affirm the

final judgment, in all respects.

      Affirmed.




                                   2